Petition in error and case-made in this cause was filed in this court on November 3, 1917. The cause was regularly assigned for hearing and submitted, and on the 20th day of January, 1920, an opinion filed in said cause dismissing the same for failure to file briefs. On the 17th day of February, 1920, on showing that attorneys in said cause were unaware of the assignment of the cause and that no notice of such assignment had been received by them, the opinion filed was withdrawn, said dismissal was set aside and the attorneys allowed 15 days within which to file briefs. Although the time allowed for filing such briefs has long since expired, neither party to the appeal has filed a brief, or offered an excuse for failure to do so. Under the well-established rule and practice of this court, it will be presumed that the appeal has been abandoned, and the same will be dismissed.
And it is so ordered.
All the Justices concur.